DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciftci (2017, Angew. Chem. Int. Ed., 56, 519-523).
With regards to claim 1, Ciftci teaches a method for making a vinyl ether polymer by reacting isobutyl vinyl ether (IBVE) (reading on formula (1) in the presence of Mn2(CO)10 and Benzyl bromide (BB) under visible-light radiation at a wavelength of 400-500) at room temperature (page 520).  Ciftci teaches the reaction to be performed under a nitrogen atmosphere (supporting information: PIBVE).
With regards to claims 2 and 3, Ciftci teaches a method for making a vinyl ether polymer by reacting isobutyl vinyl ether (IBVE) wherein R has 4 carbon atoms (page 520).
With regards to claim 4, Ciftci teaches the halogenated hydrocarbon to be benzyl bromide (page 520).
With regards to claims 5-7, Ciftci teaches the amount of IBVE (M) to be 2000 parts per 10 parts of the BB (table 1) reading on 200:1.
With regards to claim 8, Ciftci teaches the time of polymerization to be 45-180 minutes (table 1).
With regards to claim 9, Ciftci teaches the polymerization to be performed in solvent (page 520).
With regards to claim 10, Ciftci teaches the solvent is hexane (table 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763